

Navistar Financial
Corporation                                                                                                                     December
, 2007
Navistar Financial Retail Receivables Corporation
425 N Martingale Road
Suite 1800
Schaumburg, Illinois  60173
 
Re:  Waiver


Ladies/Gentlemen:
 
Please refer to the Receivables Purchase Agreement, dated as of July 30, 2004
(as in effect on the date hereof, the “Receivables Purchase Agreement”) among
Navistar Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, as Servicer, Thunder Bay Funding, LLC, as Company, and Royal Bank
of Canada, as Agent.  Capitalized terms used but not defined herein have the
respective meanings ascribed to them in the Receivables Purchase Agreement.
 
The Receivables Purchase Agreement requires, among other things, the following:
 
(i)           Section 5.1(a) requires that the Servicer deliver to the Agent (x)
within 120 days after the close of each fiscal year, a copy of the annual report
for the Servicer for such fiscal year on Form 10-K (the “10-K Delivery
Requirement”) and (y) within 45 days after the close of the first three
quarterly periods of a fiscal year, a copy of the quarterly report for the
Servicer for such fiscal year on form 10-Q (the “10-Q Delivery Requirement”);
and
 
(ii)           Section 6.10 requires that on or before February 1 of each year,
beginning February 1, 2005, the Servicer shall cause a firm of independent
accountants to deliver to the Agent an independent Accountant’s Report for the
preceding fiscal year (the “Independent Accountant’s Report Delivery
Requirement”).
 
For (x) the fiscal years ended on October 31, 2005 (the “2005 Fiscal Year”) and
October 31, 2006 (the “2006 Fiscal Year“), the Servicer has failed to satisfy
the 10-K Delivery Requirement and has failed to satisfy the Independent
Accountant’s Report Delivery Requirement and (y) the fiscal year ended on
October 31, 2007 (the “2007 Fiscal Year”), the Servicer expects to fail to
satisfy the 10-K Delivery Requirement and expects to fail to satisfy the
Independent Accountant’s Report Delivery Requirement.
 
Additionally, the Servicer has notified the Agent that it (i) has failed to
timely file its annual reports on Form 10-K for the 2005 Fiscal Year and the
2006 Fiscal Year with the Securities and Exchange Commission in accordance with
the Securities and Exchange Act of 1934, (ii) has failed to timely file
quarterly reports on Form 10-Q for all of its fiscal quarters in 2006 and 2007
with the Securities Exchange Commission in accordance with the Securities
Exchange Act of 1934, and (iii) expects to fail to timely file its annual report
on Form 10-K for the 2007 Fiscal Year and expects to fail to timely file one or
more of its quarterly reports on Form 10-Q for fiscal quarters in 2008 with the
Securities and Exchange Commission in accordance with the Securities and
Exchange Act of 1934 (the occurrence of any such failure, a “Periodic Reporting
Failure”).
 
The Servicer has requested that the Agent waive any potential Servicer Defaults
arising from the matters described above.  The Agent hereby agrees to waive the
occurrence of any Servicer Defaults to the extent described below.
 

--------------------------------------------------------------------------------


1.           The Agent hereby waives any Servicer Default arising solely from
the failure to satisfy the 10-K Delivery Requirements for the 2005 Fiscal Year,
the 2006 Fiscal Year and the 2007 Fiscal Year; provided that this waiver shall
only remain effective until November 30, 2008 unless the Servicer shall have
satisfied the 10-K Delivery Requirements for the 2005 Fiscal Year, the 2006
Fiscal Year and the 2007 Fiscal Year prior to such date.
 
2.           The Agent hereby waives any Servicer Default arising solely from
the failure to satisfy the 10-Q Delivery Requirements for any fiscal quarter in
the 2006 fiscal year of the Servicer, any fiscal quarter in the 2007 fiscal year
of the Servicer and any fiscal quarter in the 2008 fiscal year of the Servicer;
provided that this waiver shall only remain effective until November 30, 2008
unless the Servicer shall have satisfied the 10-Q Delivery Requirements for each
fiscal quarter in the 2006, 2007 and 2008 fiscal year of the Servicer prior to
such date.
 
3.           The Agent hereby waives any Servicer Default arising under Section
5.1(c) of the Receivables Purchase Agreement from any Periodic Reporting
Failure; provided that this waiver shall only remain effective until November
30, 2008 unless the Servicer shall have caused the annual reports and quarterly
reports giving rise to any Periodic Reporting Failure to be filed with the
Securities and Exchange Commission prior to such date.
 
4.           The Agent hereby waives any Servicer Default arising solely from
the failure of the Servicer to satisfy the Independent Accountant’s Report
Delivery Requirements; provided that this waiver shall only remain effective
until November 30, 2008 unless the Servicer shall have satisfied each
Independent Accountant’s Report Delivery Requirement prior to such date.
 
The Agent hereby expressly reserves, and nothing herein shall be construed as a
waiver of, (i) any Servicer Default specified in paragraphs 1, 2, 3 and 4 above,
to the extent that the effectiveness of the waiver of such Servicer Default
shall lapse as described therein and (ii) any  rights with respect to any breach
constituting a Servicer Default or Potential Servicer Default existing or
arising for any other reason.
 
This waiver may be executed in any number of counterparts and by the different
parties on separate counterparts, and each such counterpart shall be deemed to
be an original but all such counterparts shall together constitute one and the
same waiver.  This waiver shall be a contract made under and governed by the
internal laws of the State of New York applicable to contracts made and to be
performed entirely within such State.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this waiver to be duly executed
and delivered by their respective duly authorized officers on the day and year
first above written
 
ROYAL BANK OF CANADA, as Agent
 
By:     /s/  DENHAM O. TURTON
Name:      Denham O. Turton
Title:        Authorized Signory
 
 
Acknowledged and Agreed:
 
NAVISTAR FINANCIAL CORPORATION
 
By:  /s/ JOHN V. MULVANEY, SR.
Name:  John V. Mulvaney, Sr.
Title:    V.P., CFO & Treasurer


NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION
 
By:  /s/ JOHN V. MULVANEY, SR.
Name:  John V. Mulvaney, Sr.
Title     V.P., CFO & Treasurer




--------------------------------------------------------------------------------


